PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/121,204
Filing Date: 24 Aug 2016
Appellant(s): Breault et al.



__________________
Timothy C. Bradley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/17/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 18, 21, 24-28, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US 20050238941 Al, hereinafter Nishi), Braun et al. (US 2002/0039675 Al, hereinafter Braun) in view of Utashiro et al. (US 2012/0018914 Al, hereinafter Utashiro). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US 20050238941 Al), in view of Braun et al. (US 2002/0039675 Al, hereinafter Braun) and Utashiro et al. (US 2012/0018914 Al, hereinafter Utashiro), in further view of DeCasperis et al. (US 4,365,008).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US 20050238941 Al), in view of Braun et al. (US 2002/0039675 Al, hereinafter Braun) in view of Utashiro et al. (US 2012/0018914 Al, hereinafter Utashiro), in further view of Breault et al. (US 2010/0307681 Al, hereinafter Breault).
Claim 34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. (US 2002/0039675 Al, hereinafter Braun) in view of Utashiro et al. (US 2012/0018914 Al, hereinafter Utashiro), DeCasperis et al. (US 4,365,008), and Breault et al. (US 2010/0307681 Al, hereinafter Breault).



(2) Response to Argument

In response to appellant’s argument that  “the §103 rejection of claims 31, 34, and 36-37 should be withdrawn because Braun teaches away from using fluoropolymers in fuel cell components,” this is not found persuasive.
Although Braun teaches disadvantages to the use of fluorinated compositions in [0005], after reciting their “limited success” in [0004], this does not constitute teaching away as defined by the courts. Braun teaches in [0011]:
…wherein improved filler loading results in a current collector plate having a higher bulk electrical conductivity than conventional current collector plates fabricated from fluoropolymer-based compositions.


That is, Braun teaches fluoropolymers to be a “conventional” material for a fuel cell. While Braun teaches inventive polymer materials are superior to the conventional fluoropolymer material, the use of a conventional fluoropolymer is not deemed to be unsuitable for the intended purpose of making a fuel cell. The courts have held that “[a] known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). This fact pattern is similar to those of In re Gurley. The MPEP 2123(11) summarizes In re Gurley:

The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to 

Appellant further argues that In re Gurley does not apply to this case because Braun disparages the use of fluoropolymers to a greater degree than the fact pattern of In re Gurley. This is not found persuasive because Braun teaches fluoropolymers to be widely known and conventional in the prior art, see [0004] and [0011]. The court held “Gurley asserted no discovery beyond what was known in the art.” That is, there is no discovery on the part of the applicant regarding fluoropolymers in a fuel cells, since they are widely known in the prior art. 
 The secondary reference teaches benefits of fluoropolymers in a fuel cell including improved hydrogen diffusion and acid transfer, see Breault [0026]. Thus, one of ordinary skill in the art would look to the teaching of Braun and Breault that fluoropolymers are known materials for a fuel cell. There is no requirement that the prior art teach fluoropolymers to be the most desirable combination over other alternatives. 

In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016).

In response to appellant’s argument that “the §103 rejection of claim 18 should be withdrawn because there is no reason to combine Nishi, Braun, and Utashiro,” this is not found persuasive.  

As stated in the final rejection of claim 18, it would be have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to maintain the temperature between the extrusion and compression steps (Fig. 7 of Nishi) as taught by Braun because compression is best performed above the melting point of the polymer, see Braun [0031]. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744                                                                                                                                                                                                        

Conferees:
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744                            
                                                                                                                                                                            
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700  



                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.